PER CURIAM.
Upon review of the record, appellant’s brief and appendix, the appellee having failed to provide this court with brief and appendix, and examination of the transcript of testimony before the trial court, it appears there was no evidence introduced on the issue of attorneys’ fees. Therefore, the chancellor erred in awarding attorneys’ fees to the appellee. See Goldblatt v. Goldblatt, 277 So.2d 34 (Fla.App. 1973); Cardillo v. Cardillo, 269 So.2d 773 (Fla. App. 1972); Thoni v. Thoni, 179 So.2d 420 (Fla.App.1965); Lyle v. Lyle, 167 So.2d 256 (Fla.App.1964). Accordingly, the award of attorneys’ fees is reversed and the cause remanded for the purpose of taking of testimony on the issue of '(attorneys’ fees. In all other respects, the order appealed is affirmed.
Affirmed in part, and reversed in part and remanded with directions.
OWEN, C. J., and CROSS and MA-GER, JJ., concur.